DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
Applicant’s amendment of claims 1, 5, 7, 11-12, 14 and 18, and cancellation of claim 4 in “Claims - 01/19/2021” is acknowledged. 
This office action considers claims 1-3 and 5-20 pending for prosecution, of which, non-elected claims 18-20 are withdrawn, and elected claims 1-3, 5-17 are examined on their merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (130B; Fig 1A; [0040]) = (element 130B; Figure No. 1A; Paragraph No. [0040]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brockman; Justin et al., (US 20200006634 A1; hereinafter Brockman) in view of Chiu; using priority date 09/28/2018 as efd as per MPEP § 2154.01(b)).
Regarding claim 1, Brockman teaches a semiconductor device, comprising (Fig 1A; [0039+]): 

    PNG
    media_image1.png
    440
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    270
    537
    media_image2.png
    Greyscale

Brockman Figure 1A                                      Chiu Figure 10
a conductive structure (comprising {130A,130B}, Fig 1A; [0040]) on a substrate (160; [0057]); 
a contact plug ({122,101}) on the conductive structure, a lower surface of the contact plug having an area greater (construed from E1>E2) than that of an upper surface thereof, the lower surface being closer to the substrate than the upper surface, and the contact plug including: 
a capping pattern (122) at least partially covering an upper surface of the conductive structure; 
a conductive pattern (101) on the capping pattern; and 
a second conductive layer including an amorphous material) on the conductive pattern; and 
a magnetic tunnel junction structure (MTJ 104; Fig 1A-1B; [0039+]) on the contact plug,
But, Brockman, does not expressly disclose:
“wherein the contact plug ({122,101}) has a sidewall that is continuously inclined and not vertical to or parallel to an upper surface of the substrate (160)”.
Notwithstanding, the Applicant has not presented persuasive evidence that the claimed contact plug sidewall characterization by a shape “continuously inclined and not vertical to or parallel to an upper surface of the substrate” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape of continuously inclined sidewall).  Also, the applicant has not shown that the claimed shape of “continuously inclined sidewall” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  MPEP § 2144 suggests, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. In this case, MPEP § 2144.04 .IV.B: Changes in Shape is a legal precedent to assert that it is not inventive to discover the optimum shape of continuously inclined sidewall by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to configure the shape of contact plug ({122,101}) to have a sidewall that is continuously inclined and not vertical to or parallel to an upper surface of the substrate (160), as claimed.
Chiu teaches a magnetoresistive random access memory (MRAM or MTJ structure) ([0001, Abstract]), wherein (Figs 6-10; [0018-0022])  the contact plug (208) of a MTJ (320) is configured to have shape of sidewall that is continuously inclined and not vertical to or parallel to an upper surface of the substrate (10), and bounded by a spacer (204) with material SiN, SiON, SiC or SiCN, or a combination thereof covering a sidewall of the contact plug [0021]. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate using Chiu shape configuration along with the spacer covering a sidewall of the contact plug ({122,101}) of Brockman, since in this way, the passivation of the bottom corner of the MTJ 320 is better guaranteed ([0022]) this will protect the contact plug from damaging. 
Regarding claim 2, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 1, wherein: 
the capping pattern (Brockman 122) includes titanium nitride, tantalum nitride ([0048]), (or tantalum boride) and the conductive structure (Brockman 130B) includes copper (Brockman [0065]).  
Regarding claim 3, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 1, wherein: 
the conductive pattern (Brockman {130B}) includes tungsten, aluminum, copper (Brockman [0065]), or tantalum, and the amorphous metal pattern (Brockman [0038]) includes tantalum nitride or titanium nitride (Brockman [0039]).  
Regarding claim 5, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 1, further comprising a spacer (Chiu 204; Fig 10; as combined in claim 1 rejection above) covering the sidewall of the contact plug (Brockman  {122,101}) the spacer (Chiu 204) having a bottommost surface that is coplanar with a bottommost surface of the contact plug (Brockman  {122,101}), and the spacer (Chiu 204) having a topmost surface that is coplanar with a topmost surface of the contact plug (Brockman  {122,101} in view of Chiu).
Regarding claim 6, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 5, wherein the spacer (Chiu 204; [0021]) includes silicon nitride, silicon carbonitride (), or silicon oxynitride.  
Regarding claim 7, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 6, wherein the spacer  (Chiu 204; Fig 10;  [0021]) includes includes a sidewall that is inclined and not vertical to the upper surface of the substrate (Brockman 160).  
Regarding claim 8, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 1, is silent on “wherein the contact plug (Brockman {122,101}) has a height of about 600A or less”.  
Notwithstanding, the Applicant has not presented persuasive evidence that the claimed contact plug  height value range of about 600A or less is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed height value range of about 600A or less).  Also, the applicant has not shown that the claimed “height value range of about 600A or less” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum height value range of about 600A or less by routine In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to add the claimed height value range of about 600A or less to the rest of the claimed invention.
Regarding claim 9, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 1, wherein the magnetic tunnel junction structure (Brockman 104; Fig 1A-1C; [0039]) includes a fixed layer pattern (Brockman 112), a tunnel barrier pattern (1 Brockman 10), and a free layer pattern (Brockman 108), sequentially stacked.  
Regarding claim 10, Brockman as applied to the semiconductor device as claimed in claim 1, further comprising (Brockman Fig 1A-1C; [0039]): a lower electrode (103) between the contact plug and the magnetic tunnel junction structure (Brockman 104); and an upper electrode (Brockman 120) on the magnetic tunnel junction structure.  
Regarding claim 11, Brockman teaches a semiconductor device, comprising (Fig 2, along with 101A-101C; [0058+]): 
first comprising ({130A,130B}) and second ({230A-230B} conductive structures on a cell region (250) and a peripheral circuit region (200), respectively, of a substrate (160);  Atty. Docket No.: 253/1207 00 - 18- 
a contact plug ({122,101}) on the first conductive structure, a lower surface of the contact plug having an area greater ([0040] construed from E1>E2)) than that of an upper surface thereof, the lower surface being closer to the substrate than the upper surface, and the contact plug including: 
122) at least partially covering an upper surface of the first conductive structure; 
a first conductive pattern (101) on the first capping pattern; and 
an amorphous metal pattern ([0038] a second conductive layer including an amorphous material) on the first conductive pattern; 
a magnetic tunnel junction structure  (MTJ 104; Fig 1A-1B; [0039+]) on the contact plug; and 
a second capping pattern (240) at least partially covering an upper surface of the second conductive structure,
But, Brockman, does not expressly disclose:
“wherein the contact plug ({122,101}) has a sidewall that is continuously inclined and not vertical to or parallel to an upper surface of the substrate (160)”.
Notwithstanding, the Applicant has not presented persuasive evidence that the claimed contact plug sidewall characterization by a shape “continuously inclined and not vertical to or parallel to an upper surface of the substrate” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape of continuously inclined sidewall).  Also, the applicant has not shown that the claimed shape of “continuously inclined sidewall” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  MPEP § 2144 suggests, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. In this case, MPEP § 2144.04 .IV.B: Changes in Shape is a legal precedent to assert that it is not inventive to discover the optimum shape of continuously inclined sidewall by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to configure the shape of contact plug ({122,101}) to have a sidewall that is continuously inclined and not vertical to or parallel to an upper surface of the substrate (160), as claimed.
Moreover, in the analogous art, Chiu teaches a magnetoresistive random access memory (MRAM or MTJ structure) ([0001, Abstract]), wherein (Figs 6-10; [0018-0022])  the contact plug (208) of a MTJ (320) is configured to have shape of sidewall that is continuously inclined and not vertical to or parallel to an upper surface of the substrate (10), and bounded by a spacer (204) with material SiN, SiON, SiC or SiCN, or a combination thereof covering a sidewall of the contact plug [0021]. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate using Chiu shape configuration along with the spacer covering a sidewall of the contact plug ({122,101}) of Brockman, since in this way, the passivation of the bottom corner of the MTJ 320 is better guaranteed ([0022]) this will protect the contact plug from damaging. 
Regarding claim 12, Brockman as applied to the semiconductor device as claimed in claim 11, further comprising: a first spacer spacer (Chiu 204; Fig 10; as combined in claim 11 rejection above) covering the sidewall of the contact plug (Brockman  {122,101});and a second spacer on a sidewall of the second capping pattern (240)  wherein the first spacer (Chiu 204)  has a bottommost surface that is coplanar with a bottommost surface of the contact plug (Brockman  {122,101}), and the first spacer (Chiu 204) has a topmost surface that is coplanar with a topmost surface of the contact plug (Brockman  {122,101} in view of Chiu).
Regarding claim 13, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 12, wherein each of the first and second spacers includes silicon nitride,, silicon carbonitride, or silicon oxynitride (Chiu 204; [0021]).  
Regarding claim 14, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 12, wherein  each of the first and second spacers  has a sidewall that is inclined (Chiu 204; Fig 10;  [0021]) and not vertical to the upper surface of the substrate(Brockman 160).  
Regarding claim 15, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 11, further comprising a second conductive pattern (Brockman 250B; Fig 2) on the second capping pattern.  
Regarding claim 16, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 15, wherein ( Brockman Fig 2) an upper surface of the second conductive pattern is lower than an upper surface of the first conductive pattern.  
Regarding claim 17, the combination of (Brockman and Chiu) as applied to the semiconductor device as claimed in claim 11, wherein: the first capping pattern (Brockman 122) includes titanium nitride, tantalum nitride ([0048]), (or tantalum boride) and the conductive structure (Brockman 130B) includes copper (Brockman [0065]).
Response to Arguments
Applicant's arguments in “Remarks - 01/19/2021 - Applicant Arguments/Remarks Made in an Amendment”  have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claims 1, 5, 11-12 in “Claims - 01/19/2021” necessitated the shift in new grounds of rejection detailed above in section 1, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Applicant is advised that this action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
February 23, 2021